 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT

 7                                   DISTRICT OF NEVADA

 8 UNITED STATES OF AMERICA ,                       2:17-CR-048-KJD-VCF
 9                Plaintiff,                        Final Order of Forfeiture

10          v.
11 TIFANY TORRES,

12                Defendant.
13         This Court found that Tifany Torres shall pay the in personam criminal forfeiture

14 money judgment of $282,630 pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2); 18 U.S.C. §

15 981(a)(1)(C) with 28 U.S.C. § 2461(c); 18 U.S.C. § 982(a)(8)(B); and 21 U.S.C. § 853(p).

16 Criminal Information, ECF No. 3; Plea Agreement, ECF No. 5; Preliminary Order of

17 Forfeiture, ECF No. 8; Change of Plea, ECF No. 10.

18         This Court finds that the United States of America may amend this order at any time

19 to add subsequently located property or substitute property to the forfeiture order pursuant

20 to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

21         To comply with Honeycutt v. United States, ___U.S.___, 137 S. Ct. 1626 (2017), the

22 government reduced the in personam criminal forfeiture money judgment amount to

23 $28,263.

24         THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

25 the United States recover from Tifany Torres the in personam criminal forfeiture money

26 judgment of $28,263, not to be held jointly and severally liable with any codefendants and
 1 the collected money judgment amount between all codefendants is not to exceed $3,300,000

 2 pursuant to Fed. R. Crim. P. 32.2(b)(4)(A) and (B); 18 U.S.C. § 981(a)(1)(C) with 28 U.S.C.

 3 § 2461(c); 18 U.S.C. § 982(a)(8)(B); and 21 U.S.C. § 853(p).

 4         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 5 copies of this Order to all counsel of record and three certified copies to the United States

 6 Attorney’s Office, Attention Asset Forfeiture Unit.

 7                February 15
           DATED _____________________, 2019.

 8

 9

10                                              HONORABLE KENT J. DAWSON
                                                UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                                   2
